Citation Nr: 1602410	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-09 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for a cardiovascular condition (claimed as thickening of heart wall), including as secondary to hypertension. 

3. Entitlement to service connection for a right knee disability. 

4. Entitlement to an initial compensable rating for bilateral hearing loss. 

5. Entitlement to a rating greater than 10 percent for tinnitus. 

6. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, July 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is currently under the jurisdiction of the RO in Waco, Texas. 

The Veteran cancelled his request to testify at a hearing before the Board, as reflected in a June 2015 written statement. 

The service connection claims for hypertension, a cardiovascular condition, and a right knee disability, the initial evaluation of the Veteran's bilateral hearing loss, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran clearly expressed his wish to withdraw the appeal of the evaluation assigned his service-connected tinnitus in July 2015 and August 2015 written statements that include his name and claim number. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are satisfied with respect to the evaluation of service-connected tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Written statements dated in July 2015 and August 2015 reflect the Veteran's wish to withdraw his appeal of the evaluation assigned his service-connected tinnitus.  The written statements include his name and claim number and clearly express his wish to withdraw this appeal before the Board.  Accordingly, the criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal of the evaluation of the Veteran's tinnitus is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to a rating greater than 10 percent for tinnitus is dismissed. 


REMAND

The remaining claims on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

Regarding the hypertension claim, a new VA medical opinion is needed.  An October 2009 VA examination report notes that the Veteran's blood pressure during active service was "many times on the borderline of hypertension," and was at least once recorded as 130/94.  In a December 2009 addendum, a VA examiner opined that the Veteran's hypertension was not related to active service because there was no evidence of "sustained elevation of the blood pressure that would meet the diagnostic criteria for hypertension."  The opinion goes on to note that the Veteran's blood pressure was within normal range just prior to separation and he was not using blood pressure medication at the time.  

The VA opinion does not specifically address the issue of whether the sporadic high blood pressure readings during service, with a history of high blood pressure noted by the Veteran in service examination reports, developed into his current hypertension, even if they were not sufficient to warrant a diagnosis or establish chronicity at the time.  Because hypertension is defined as a chronic disease under VA law, a causal relationship between the Veteran's hypertension and the high blood pressure noted during service need not be shown.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see also 38 C.F.R. § 3.309(a) (defining hypertension as a chronic disease).  Rather, even if not chronic at the time of service, service connection may be established via continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

On remand, a new VA opinion must be obtained to address whether the sporadic high blood pressure readings during service later developed into his currently diagnosed hypertension, even if a causal relationship cannot be directly established.  In this regard, the examiner must consider whether there is evidence of continuity of symptomatology.  See id.

This opportunity should also be taken to make further efforts to obtain any outstanding pertinent medical records.  In this regard, in a June 2009 statement, the Veteran wrote that he had been on blood pressure medications "since out of the service," and stated that medical insurance was supplied by his employer for fifteen years and annual physicals were performed.  The Veteran should be sent a letter requesting him to submit these records or provide sufficient information and authorization for VA to request them on his behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015) (defining VA's duty to assist with regard to obtaining records).  Indeed, the Veteran submitted a June 2009 authorized release form (VA Form 21-4142) identifying these records as being from the office of a Dr. Tucker.  The RO also sent a letter to the Veteran in June 2009 requesting him to fill out an authorized release form for Dr. Tucker, apparently prior to receipt of the one he already completed.  However, the claims file, including the February 2013 statement of the case (SOC), does not document what action, if any, was taken on the authorized release form for Dr. Tucker submitted by the Veteran.  As this form has since expired, the agency of original jurisdiction (AOJ) should request the Veteran to fill out new authorized release forms for Dr. Tucker and any other medical providers who treated the Veteran for hypertension since his August 1985 separation from service.  He should also be invited to submit these records himself.  The AOJ must then make appropriate efforts to obtain any records identified by the Veteran. 

With respect to the right knee claim, a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The medical opinion provided in a May 2011 VA examination report is not sufficient to make an informed decision.  The examiner opined that the Veteran's right knee disability was less likely as not related to an injury sustained during service when he fell off of a truck, resulting in pain and complaints of instability.  The examiner's rationale for this opinion was that the Veteran's "complaints [were] not reasonably sequential," and the evidence did not document "treatments [sic] for his present conditions in the lapse of time between" separation from service and the present time.  The examiner further stated that there was a lack of continuity of medical treatment.  

As pointed out in the Veteran's October 2015 brief, the absence of medical treatment cannot alone be a basis for finding against a relationship to service.  The examiner must instead provide an opinion on whether the nature of the Veteran's injury and complaints during service are at least as likely as not causally related to his current right knee disability.  A continuity of treatment is not the issue, but rather a medical nexus.  The examiner must also consider the Veteran's lay statements regarding the history of his right knee symptoms.  If there is not sufficient evidence to render an informed opinion on this issue without resort to mere speculation, the examiner must say so and provide a complete explanation, including a discussion of what information is missing that would enable a non-speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).

With regard to the service connection claim for a heart condition, which the Veteran characterized as thickening of the heart wall, the Veteran should be requested again to identify any recent treatment or diagnoses of this condition.  In this regard, an April 2012 VA examination report pertaining to heart conditions reflects that the Veteran related that he was told by a private physician that the walls of his heart were thickened due to chronic hypertension.  The Veteran should be sent a letter asking him to submit, or authorize VA to obtain on his behalf, treatment records from this physician and any other records supporting a heart condition.  See 38 C.F.R. § 3.159(c).  

With regard to the initial evaluation of the Veteran's service-connected hearing loss, VA treatment records dated in June 2011 (Miami Healthcare System) and November 2012 (North Texas VA Healthcare System) refer to the results of audiological testing.  However, the audiological test results themselves are not included in the VA treatment records currently in the file.  These test results must be obtained, as they are relevant to the evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 3.159(c).  

Further, the last VA examination of the Veteran's hearing for compensation purposes was performed in November 2009, and is now over six years old.  A new examination must be performed to assess the current level of severity of the Veteran's hearing loss.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). 

Additionally, with regard to all claims on appeal, any VA treatment records dated prior to February 2007 from the Miami VA Healthcare System (or other VA healthcare system if it is determined that the Veteran was treated at a different location) must be obtained to the extent they exist and are available.  Any outstanding VA treatment records from the North Texas VA Healthcare System dated since February 2013 must also be added to the claims file. 

As resolution of entitlement to TDIU may be affected by the development and outcome of the other claims on appeal, the Board will defer consideration of this issue pending further action on the other claims.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter (with enclosed authorized release forms) requesting the following: 
* That the Veteran fill out an authorized release form for records from the office of Dr. Tucker pertaining to treatment for hypertension since active service.  The Veteran has indicated that he was treated at Dr. Tucker's office for 15 years.  The Veteran should also be invited to submit these records himself.  
* That the Veteran identify any other treatment records pertaining to his hypertension or knee, including records of annual physicals performed by his former employer and any other records dated closer in time to his period of service. 
* That the Veteran identify the private physician who reportedly diagnosed thickening of the heart walls (as stated in the April 2012 VA examination report) and any other records pertaining to treatment or diagnoses of a heart condition.  The Veteran should be invited to authorize VA to request these records on his behalf or to submit them himself. 

Appropriate efforts must be made to obtain any records sufficiently identified by the Veteran.  

2. Obtain any VA treatment records dated prior to February 2007 from the Miami VA Healthcare System (or other VA healthcare system if it is determined that the Veteran was treated at a different location), to the extent any exist and are available. 

3. Obtain any VA treatment records dated since February 2013 and add them to the claims file, including from the North Texas VA Healthcare System.

4. Obtain the hearing (audiometric) test results referred to in the June 2011 VA treatment record (Miami Healthcare System) and the November 2012 VA treatment record (North Texas VA Healthcare System).  

Any other hearing test results that may be referred to in the VA treatment records (but not actually recorded in such records) must also be obtained if possible. 

5. Then, after the above development is completed, obtain a new VA medical opinion regarding the Veteran's hypertension.  The entire claims file must be made available to the clinician rendering the opinion for review.  

After reviewing the file, the clinician must render an opinion as to the likelihood that the high blood pressure readings during active service eventually developed into the Veteran's current diagnosis of hypertension, even if they were only sporadic and not sufficient to establish a diagnosis at the time of active service.  A causal relationship need not be shown.  Instead, the clinician must consider whether there is evidence of post-service continuity of the same symptoms.  

A complete explanation in support of the opinion must be provided.  If an opinion cannot be rendered without resort to mere speculation, the clinician must explain why a non-speculative opinion is not possible, including a discussion of what evidence or information is missing that would have enabled a non-speculative opinion. 

6. Obtain a new VA medical opinion regarding the Veteran's right knee disability.  The entire claims file must be made available to the clinician rendering the opinion for review.  

After reviewing the claims file, the clinician must render an opinion as to the likelihood that the Veteran's right knee disability was caused by the injury sustained in service from falling off of a truck, which resulted in pain and complaints of instability (giving way).  A complete explanation in support of the opinion must be provided.  

The absence of medical treatment for years after service cannot alone be a sufficient basis for finding against a relationship to the in-service injury.  Rather, the clinician must consider the nature of the injury and the Veteran's symptoms at the time, and then determine the likelihood that such would be causally related to the Veteran's current disability based on known medical principles.  The examiner must also consider the Veteran's own statements regarding the history of his right knee symptoms.  

If an opinion cannot be rendered without resort to mere speculation, the clinician must explain why a non-speculative opinion is not possible, including a discussion of what evidence or information is missing that would have enabled a non-speculative opinion. 

7. Make arrangements for an audiological examination to assess the current level of severity of the Veteran's bilateral hearing loss.  All indicated tests or studies must be performed and all pertinent clinical findings recorded.  The examiner must also discuss any functional impairment caused by the Veteran's hearing loss. 

8. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

Finally, after completing any other development that may be indicated, readjudicate the claims on the merits, including entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


